Title: To Thomas Jefferson from Alexander von Humboldt, 24 May 1804
From: Humboldt, Alexander von
To: Jefferson, Thomas


          
            Monsieur le President,
            à Philadelphie ce 24 Mai, 1804.
          
          Arrivé depuis le Mexique sur le sol heureux de cette Republique dont le Pouvoir executif à été confié a Vos lumieres, c’est un doux devoir pour moi de Vous présenter mes respects et l’hommage de la’haute admiration que Vos écrits, Vos actions et la liberalité de Vos idées m’ont inspiré dès ma plus tendre jeunesse. Je me flattais de pouvoir Vous les exprimer de bouche en Vous remettant le paquet ci-joint dont mon ami, le Consul des Etats Unis à la Havane, a bien voulu me charger. Le débarquement de mes herbiers me retenant ici, et retardant mon voyage à Washington, j’ai osé préférer la voye du courier. L’horrible tempête qui s’est fait sentir en Georgie a rendu notre Navigation aussi dangereuse que longue (de 24 jours) et je suis faché que le paquet vienne si tard à Vos mains.
          Le désir de me rendre utile aux sciences physiques et d’étudier l’homme dans ses differens états de barbarie et de culture m’a fait entreprendre, à mes propres fraix, en 1799: une Expédition aux Tropiques. Par une réunion de circonstances heureuses et de confiance personnelle le Gouvernement Espagnol m’a donné des permissions plus amples que celles dont la Condamine et l’Abbé Chappe ont joui. J’ai trouvé dans un ami le Citoyen Bonpland, élève du Musée de Paris, des connaissances distinguées, du courage et cet enthousiasme qui doit animer tous ceux, qui par de grands sacrifices tendent a des vues morales. Nous avons parcouru pendant cinq ans la Nouvelle Andalousie, les Missions caribes et des Indiens Chaimas, les Provinces de Barcellone, de Caraccas, de Varinas et toute la Guayane. Nous avons fait près de 1000 lieuex nautiques en canot sur l’Orenoque, le Guaviare et le Rio Negro, passant deux fois les grandes et belles Cataractes de Maypure et Atures et fixant par nos montres de Longitudes et des Satellites la position du Casiquiare, bras de l’Orénoque qui communique à l’Amazone et par lequel nous pénétrames àux limites du Grand Parà. C’est dans ces déserts, ces forets antiques du Casiquiare a 2° de lat. bor. que nous avons vu des rochers couverts d’hyerogliphes qui prouvent que cette partie reculée du monde, habitée aujourd’hui par quelques Indiens nuds, épars et anthrophages, fut jadis le séjour d’un peuple cultivé. De retour du Rio Negro à Cumana nous passames à l’Isle de Cube, de là au Rio Sinù, à Carthagene et à S. Fe. Nous parcourumes le Royaume de la Nouv. Grenade, Popayan et Pasto. Nous fimes pendant un an nos operations dans les Andes de Quito, portant des Instrumens au Chimborazo à 3036 toises de hauteur donc 500 t. plus haut que jamais home est parvenu avant nous. Pour étudier les Cinchona nous passames à Loxa, à la Prov. de Jaen et à l’Amazone. Nous observames le Passage de Mercure à Lima et partant de là par Guayaquil pour Acapulco nous parcorumes pendant un an le Royaume de la Nouv. Espagne qui nous a offert un vaste champs d’observations. Malgré les dangers du Climat pour un jeune homme né dans les frimats de la ultima Thule—la Prusse—malgré le manque de nourriture et d’abris auquel j’ai été exposé pendant plusieurs mois de suite, ma santé ne m’a jamais manqué un seul jour. Malgré le désir ardent que j’ai de revoir Paris, ou j’ai travaillé longtems avec les C.C. Vauquelin et Chaptal, et où nous comptons publier nos travaux (fruits de cette Expedition.) je n’ai pas pu résister a l’interêt moral de voir les Etats unis et de jouir de l’aspect consolant d’un peuple, qui sait apprécier le don précieux de la Liberté. Puisse-t-il m’etre permis de Vous présenter personnellement mes respects et d’admirer en Vous de près un Magistrat philosophe, qui reunit les suffrages des deux Continens!
          Daignez excuser, Mr. le Président, la confiance et la longueur de cette lettre. J’ignore si mon nom Vous est connu par mon ouvrage sur le Galvanisme ou par les Memoires de l’Institut National de Paris. Ami des sciences, Vous recevrez avec indulgence les hommages de mon dévouement. J’aimerais Vous parler encore d’un objet que Vous avez si ingenieusement traité dans Votre ouvrage sur la Virginie, des dents de Momot que nous avons découvert dans les Andes de l’Hemisphere austral à 1700. toises de hauteur sur l’Ocean Pacifique. Mon ami le C. Cuvier en donera la description anatomique. Ce serait abuser de Vos bontés que de Vous entretenir plus long tems et je me borne à Vous repéter les assurances de la profonde vénération avec laquelle je serai toute ma vie,
          Mr. le Président Votre t. h. et. t. o. Serviteur
          
            Le Baron de Humboldt
            de l’Academie des Sciences de Berlin.
          
          
            Si Vous voulez m’honorer de Vos ordres, daignez les addresser à Mr. Le Gouverneur M’Kean.
          
         
          Editors’ Translation
          
            
              Mister President,
              Philadelphia, 24 May 1804
            
            Having arrived from Mexico on the happy soil of this republic whose executive power has been entrusted to your lights, I have the pleasant duty of paying my respects to you and testifying to the great admiration your writing, actions, and breadth of ideas have inspired in me since childhood. I thought I could convey my feelings in person when I delivered the enclosed package that my friend, the United States consul in Havana, entrusted to me. But since I have been delayed here by the delivery of my herbaria and have postponed my trip to Washington, I decided to send it by mail. Our sea journey was long (24 days) and dangerous because of the terrible storm that was felt all the way to Georgia. I am sorry this package has taken so long to reach you.
            The desire to be useful to science and to study mankind in its different states of primitivism and culture prompted me to undertake an expedition to the tropics in 1799, at my own expense. Through a set of happy circumstances and personal trust, the Spanish government gave me broader authorization than La Condamine and Father Chappe had received. My friend, Citizen Bonpland, a student at the Paris Museum, provided valuable knowledge, encouragement, and the kind of enthusiasm that is necessary to all those who seek moral values through great sacrifice. For five years we traveled around New Andalusia and the missions of the Carib and Chaima Indians, the provinces of Barcelona, Caracas, Barinas, and all of Guayana. We canoed almost 1,000 nautical leagues on the Orinoco, Guaviare, and Rio Negro, twice passing the huge, beautiful Maipures and Atures rapids. Using our longitude watches and celestial observations, we established the position of the Casiquiare, the branch of the Orinoco that flows into the Amazon, through which we reached the edge of Grão-Pará (Brazil).
            It is in this wilderness, in these ancient forests of the Casiquiare at two degrees north latitude, that we saw rocks covered with hieroglyphs, proving that this remote part of the world, inhabited today by a few scattered, naked, man-eating Indians, was once the home of a civilized people. Returning from the Rio Negro to Cumaná, we went by the island of Cuba and from there to the Sinú River, Cartagena, and Santa Fe. We traveled through the New Kingdom of Granada, Popoyán, and Pasto. For a year we pursued our work in the Andes of Quito, carrying our instruments to Chimborazo, at an altitude of 3,036 fathoms, 500 fathoms higher than anyone had previously climbed. To study cinchona we went to Loja in the Jaén province and to the Amazon. In Lima we observed the transit of Mercury. From there, traveling to Acapulco via Guayaquil, we spent a year crossing the Kingdom of New Spain, which allowed for a wide range of observations. Despite the rigors of the climate for a young man born in the ice of the last reach of the far north—Prussia—and despite the lack of food and shelter to which I was exposed for several months on end, my health did not flag for a single day.
            Notwithstanding my ardent desire to see Paris again, where I worked for a long time with Citizens Vauquelin and Chaptal and where we expect to publish our work (the fruits of this expedition), I could not resist the moral interest of seeing the United States and benefiting from the consoling nature of a people who know how to appreciate the precious gift of liberty. I hope I can have the good fortune of paying my respects to you in person and admiring at close range a philosopher-magistrate who is admired on two continents!
            Please excuse the personal nature and length of this letter, Mister President. I do not know whether my name is familiar to you from my book on galvanism or the reports of the National Institute of Paris. As a friend of the sciences, you will accept with indulgence the signs of my devotion. I would also like to speak to you about a topic you so cleverly treated in your work about Virginia: the mammoth teeth we discovered in the Andes of the southern hemisphere, 1,700 fathoms above the Pacific Ocean. My friend, Citizen Cuvier, will provide an anatomical description.
            It would impose on your goodness to keep you any longer. I will limit myself to assuring you, once again, of the profound devotion with which I shall always be, Mister President, your very humble and obedient servant.
            
              Le Baron de Humboldt
              of the Berlin Academy of Sciences
            
            
              If you wish to honor me with your instructions, please address them to Governor McKean.
            
          
        